Title: From George Washington to John Mathews, 22 May 1782
From: Washington, George
To: Mathews, John


                        
                            Sir
                            Head Quarters 22d May 1782
                        
                        I have been hond with your Excelly two Favors of the 15th of March & 11th of April.
                        I am happy to Observe the good Disposition of the State over which you preside—their Exertions seem to me in
                            proportion to the Distresses in which they have been involved—The Act for Recruitg your Line I hope may be attended with
                            happy Consequences.
                        Our Affairs at this moment are placed in a most critical Situation—a Situation which claims all our Wisdom
                            & Vigor. The Enemy are again trying the Acts of Delusion & Seduction—A total Resolution in their Ministry
                            will be announced to you—this will probably produce a Resolution in Measures—not, I fear, favorable to a speedy
                            Restoration of Peace—Sir Guy Carleton is arrived at N. York with propositions of Conciliation similar to those in
                            1780—Ostensible & Delusory—the Consequences Time must disclose.
                        I feel myself honored by the very polite Claim which you are pleased to make upon my friendship and shall
                            ever be happy in an Occasion to manifest to your Excellency, the Esteem with which you have impressed me, & to
                            convince you thereof by any Communications worthy of Notice in your public Capacity. I have the Honor &ca

                    